DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical network, comprising: at least one strand of a plurality of strands of optical fiber optically connected to a first fiber distribution hub and an access terminal, the same at least one strand optically connected to a second fiber distribution hub and the same access terminal, the at least one strand thus providing a full duplex optical path in a first direction from the first fiber distribution hubs to the access terminal and in a second direction from the second fiber distribution hub to the same access terminal; wherein the optical network implements optical wavelength division multiplexing providing a downstream data transmission wavelength different from an upstream data transmission wavelength.
Specifically, the closest prior art identified by Examiner, e.g. US 20190312663 A1, US 20160112779 A1, US 20150249520 A1, US 20150230008 A1, US 20140072305 A1, US 20120033973 A1, US 20090290866 A1, US 20040218534 A1, US 20030058505 A1, US 9720197 B2, US 9049500 B2, US 8538261 B2, US 7609967 B2, US 7359592 B2, and US 7054522 B1, each fail to teach the specific single strand connection between a first fiber distribution hub and an access terminal said one strand optically connected to a second fiber distribution hub and the same access terminal, the at least one strand thus providing a full duplex optical path in a first direction from the first fiber distribution hubs to the access terminal and in a second direction from the second fiber distribution hub to the same access terminal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637